Citation Nr: 1039695	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as noncompensable.

2.  Entitlement to service connection for ulcerative colitis 
secondary to service-connected duodenal ulcer.

3.  Entitlement to diverticulosis with benign polyps secondary to 
service-connected duodenal ulcer. 

4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a psychological 
disorder, to include bipolar disorder.

5.  Entitlement to service connection for a psychological 
disorder, to include bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to 
October 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a June 2010 
travel board hearing at the Muskogee, Oklahoma, RO.  A transcript 
of the hearing is of record and has been reviewed.

The issue of entitlement to service connection for 
irritable bowel syndrome (IBS) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for 
diverticulosis with benign polyps and entitlement to an increased 
rating for service-connected duodenal ulcer  are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2003 rating decision denied the Veteran's claim 
for entitlement to service connection for a psychological 
disorder.  The Veteran was notified of his appellate rights, but 
did not appeal the decision.

2.  Evidence associated with the claims file after the last final 
denial in September 2003 is new evidence, and when considered 
with the previous evidence of record, it relates to an 
unestablished fact necessary to substantiate the Veteran's claim.

3.  The competent evidence demonstrates that the Veteran has 
bipolar disorder that is related to his active duty service.  

4.  The competent evidence fails to demonstrate that the Veteran 
has ulcerative colitis that is related to his active duty service 
or to service connected disability.


CONCLUSIONS OF LAW

1.  The September 2003 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a psychological disorder 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

3.  A bipolar disorder was incurred during the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

4.  Ulcerative colitis was not incurred in or aggravated by the 
Veteran's active duty service, nor is it the result of the 
Veteran's service-connected duodenal ulcer.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letters dated in July 2005 and May 2008 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  These letters 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The May 2008 letter provided this 
notice to the Veteran. 
The Board observes that the July 2005 letter was sent to the 
Veteran prior to the September 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In 
this regard, the notice provided in the May 2008 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 
38 C.F.R. § 3.159(b) (2010), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a March 2009 
supplemental statement of the case (SSOC) was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006) (a (supplemental) statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records and VA treatment records are associated with 
the claims folder.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in- service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations with 
respect to the issue of service connection for ulcerative colitis 
secondary to service-connected duodenal ulcer were obtained in 
August 2005 and March 2006.  38 C.F.R. § 3.159(c)(4).  A 
September 2008 VA examination was afforded with regard to the 
issue of service connection for a psychological disorder.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations, including 
opinions, obtained in this case are more than adequate, as they 
are predicated on a full reading of the VA medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, and the statements of the Veteran, and 
provide a complete rationale for any opinions stated, relying on 
and citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4) (2010).

As the Board's decision herein to grant reopening of a claim for 
entitlement to service connection for a psychological disorder 
and entitlement to service connection for a psychological 
disorder is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the 
implementing regulations, with regard to these two claims.

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

I.  New and Material 

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for a psychological disorder.  
This claim is based upon the same factual basis as his original 
claim of entitlement to service connection for a psychological 
disorder, which was denied in the December 1972 rating decision 
and again in the September 2003 rating decision.  As such, it is 
appropriate for the Board to consider this claim as a request to 
reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' evidence.  
38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2007), 'new 
and material' evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-13 (1992).

At the time of the prior final denial in this matter, as issued 
in a September 2003 RO rating decision, the evidence under 
consideration consisted of the Veteran's service treatment 
records from February 1971 to October 1972, a July 2003 statement 
in support from the Veteran which contained extracts from VA 
treatment reports, Oklahoma City, Oklahoma, VAMC inpatient 
treatment reports dating from May 2003 to July 2003, VA treatment 
reports from the Palo Alto, California, VAMC dating from July 
2003 to August 2003, and notification of cancellation of a VA 
examination due to failure to report for a VA medical examination 
dated July 2003.

The Veteran's initial claim of entitlement to service connection 
for a psychological disorder was denied by RO rating decision 
dated in December 1972.  This rating decision indicates that the 
basis for the RO's denial was the lack of a legally recognized 
psychological disability.  The Veteran did not timely appeal this 
decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. 
§ 20.1103 (2010).  The Veteran filed a request to reopen this 
previously disallowed claim, and in the September 2003 rating 
decision, the RO denied the Veteran's request to reopen his claim 
for a psychological disorder because the Veteran failed to 
provide new and material evidence.  The Veteran did not timely 
appeal the RO's decision in September 2003; therefore, it became 
final.  Id.

The Veteran filed another request to reopen this claim in June 
2005.  The RO denied his request to reopen the claim, stating 
that the evidence was not new and material because it failed to 
indicate that the Veteran has a current diagnosis of a 
psychological disorder.  Following the RO's denial in June 2005, 
additional evidence was associated with the claims file, 
including VA treatment records from the Topeka, Kansas, VAMC 
dating from July 2006 to October 2006, the Phoenix, Arizona, VAMC 
dating from August 2008 to January 2009, the Oklahoma City, 
Oklahoma, VAMC dating from May 2003 to August 2004, Leavenworth, 
Kansas, VAMC dated in August 2004 and VA examinations from the 
Phoenix, Arizona, VAMC and the Oklahoma City, Oklahoma, VAMC 
dated September 2008 and October 1975 respectively.   

The Board finds that the September 2008 VA psychological 
examination, to include the January 2009 addendum is both new and 
material evidence because the examiner provides an assessment, 
previously unavailable, as to the Veteran's claimed psychological 
disorder.  In addition the C&P mental disorders examination 
provides a nexus opinion.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, presuming the credibility of the 
evidence submitted, the evidence discussed above is considered 
new and material.  See Justus, supra.  After careful 
consideration, the Board concludes that this newly received 
evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claim; thus, it is material.  Such 
evidence clearly relates to the reasons for the previous denial 
in September 2003.  As such, the Board concludes that the 
Veteran's request to reopen the previously disallowed claim of 
entitlement to service connection for a psychological disorder 
should be granted.  38 C.F.R. § 3.156(a) (2010).



II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2010).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose the claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that the claimed disorder is related to 
service is required.



A.  Psychological Disorder

The Veteran contends that he has a psychological disorder that is 
related to his active military service.  He further contends that 
he had no psychological issues prior to service.  

Initially, the Board observes that the issue of entitlement to 
service connection for a psychological disorder was initially 
adjudicated as entitlement to service connection for depression.  
In a recent decision, the U.S. Court of Appeals for Veterans 
Claims (Court) held, with regard to a claim initially 
characterized as being for a specific psychiatric diagnosis, that 
a claim for service connection for one psychiatric disorder 
should be addressed as encompassing any other psychiatric 
disorder which may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  As such, the Board finds that the Veteran's initial 
claim for service connection for depression includes a claim for 
service connection bipolar disorder.  

The Board notes that the Veteran's service treatment records 
reveal that the Veteran had several psychological diagnoses while 
on active duty including anxiety reaction, personality difficulty 
type unspecified, reactive depression, passive aggressive 
personality, and emotionally unstable personality.  The Board 
notes that the Veteran's January 1971 entrance examination lists 
the Veteran's psychiatric system as within normal limits.  The 
accompanying report of medical history also does not mention any 
psychiatric issues.  The Board acknowledges that the Veteran's 
September 1972 report of medical history notes that the Veteran 
complained of depression and excessive worry and nervous trouble.  
However, the Veteran's September 1972 exit examination also lists 
the Veteran's psychiatric system as within normal limits, but 
notes that the Veteran suffers from passive aggressive 
personality, passive dependent type.  

The Veteran was afforded a VA psychological examination in 
September 2008.  The examiner, after reviewing the record, notes 
the Veteran's psychiatric history both during and post service.  
The examiner provided an axis I diagnosis of bipolar disorder, 
not otherwise specified and polysubstance abuse in full sustained 
remission.  As such the Board finds that the Veteran has a 
current diagnosis as required by 38 C.F.R. § 3.303 (2010).  

Having established that the Veteran has a current diagnosis and 
that there is evidence that the Veteran suffered from the same 
symptomatology while in service, the Board further notes that 
there is competent medical evidence that provides a nexus opinion 
between the Veteran's in-service symptomatology and current 
diagnosis.  In the September 2008 VA examination, the examiner 
noted that the Veteran's medical history including his in-service 
treatment records, lists a number of different disorders with 
various names and descriptors, however none of them were bipolar 
disorder (or manic depression as it would have been called then).  
As such the examiner noted that he was unable to state, without 
speculation, that the Veteran suffered from bipolar disorder 
while in service.  However, the examiner still opined that the 
Veteran had suffered from bipolar condition for 40 years that 
manifested itself while on active duty service.  The examiner 
explained this opinion by noting that the Veteran's extensive 
mental health history, including periods of erratic behavior, was 
consist with someone who had suffered from an untreated bipolar 
disorder.  The Board finds that this establishes the necessary 
nexus between an in-service occurrence and current disability.  
The Board acknowledges the January 2009 addendum to the September 
2008 VA examination in which the examiner further notes that 
while acknowledging no formal diagnosis of bipolar disorder 
during the Veteran's active duty service, given the apparent 
chronic and erratic nature of the Veteran's behavior it seems 
reasonable that the Veteran's bipolar disorder has been his 
longstanding problem and was the primary source of his mental 
instability while serving in the military.  

Applying the relevant law and regulations to the facts in this 
case, the Board notes that the Veteran has a current diagnosis 
for the purposes of service connection; suffered from 
symptomatology associated with a psychological disorder, while in 
service; and there is a competent medical opinion, based on 
treatment of the Veteran and review of the records, of a nexus, 
or link, between his currently diagnosed bipolar disorder and his 
active military service.  The Board must therefore conclude that 
the Veteran's bipolar disorder was incurred in service.
Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim of service connection for 
bipolar disorder.  Additionally, the Board has considered the 
benefit of the doubt rule and determined that the claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Ulcerative Colitis

The Veteran contends that he suffers from ulcerative colitis that 
is related to diarrhea and other stomach issues that he suffered 
in service as well as his service-connected duodenal ulcer.

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to or 
the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform to the 
regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
decision that clarified the circumstances under which a Veteran 
may be compensated for an increase in the severity of an 
otherwise nonservice-connected condition caused by aggravation 
from a service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was 
changed to note that aggravation will not be conceded unless the 
baseline level of severity, of the non- service connected 
disability, is established by medical evidence.  The level of 
aggravation will be determined by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates that 
the disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. § 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The amendments to this section are not liberalizing.  
Therefore, because the Veteran's original claim of entitlement to 
service connection for ulcerative colitis to include as secondary 
to a duodenal ulcer was received in June 2005, the Board will 
apply the former version of the regulation.

With regard to the Veteran's service treatment records, the Board 
notes that neither the Veteran's January 1971 entrance 
examination nor the accompanying report of medical history makes 
any mention of the Veteran suffering from ulcerative colitis.  
However, the Board notes that the Veteran's service treatment 
records indicate that the Veteran did suffer from diarrhea and 
other stomach issues while in service.  Specifically, the record 
indicates that the Veteran, on a March 1972 clinical record, was 
diagnosed with possible early ulcerative colitis following a 
rectal biopsy.  However, in a follow-up April 1972 rectal biopsy 
the diagnosis of ulcerative colitis was ruled out.  However, the 
Board observes that the Veteran's September 1972 report of 
medical history notes that the Veteran suffered from severe 
colitis and the exit examination notes that the Veteran's 
colitis, as well as a bleeding ulcer, was under treatment at the 
time of the examination.  As such, the Board acknowledges that 
there is some indication that the Veteran suffered from colitis 
while on active duty service.

With regard to the issue of a current diagnosis, the Board notes 
the Veteran was afforded a VA examination in March 2006 that 
addressed the Veteran' ulcerative colitis.  The examination 
report notes that a diagnosis of ulcerative colitis has not been 
confirmed by any evaluations, including various colonoscopies.  
Specifically, the examiner noted that there was no documentation 
of ulcerative colitis found on the November 2004 colonoscopy 
report or on a previous 1994 colonoscopy report.  As such, the 
Board finds that the Veteran does not have a current diagnosis of 
ulcerative colitis as required by 38 C.F.R. § 3.303 (2010).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Additionally, the Board notes that the Veteran is not entitled to 
secondary service connection without the diagnosis of a current 
disability.  

Finally the Board notes the Veteran's statements that he suffers 
from ulcerative colitis that is secondary to his service-
connected duodenal ulcer he suffered while in service as well as 
directly related to his active duty service and while the Veteran 
as a lay person is competent to provide evidence regarding any 
symptomatology, he is not competent to provide evidence regarding 
diagnosis, including the severity of a disease or disorder, or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the possibility of a 
causal relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions on 
etiology.  Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Thus, the 
Veteran's statements are afforded no probative value with respect 
to the medical question of whether any diagnosis of ulcerative 
colitis is related to the duodenal ulcer he suffered while in 
service.  Additionally, the Veteran's statements with regard to 
direct service connection are also afforded no probative value as 
the Veteran is not competent to provide a diagnosis of ulcerative 
colitis.  

Therefore, having reviewed the Veteran's VAMC treatment records 
and found no current diagnosis of ulcerative colitis, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychological disorder is 
reopened, and to this extent the claim is granted.

Entitlement to service connection for a bipolar disorder is 
granted.

Entitlement to service connection for ulcerative colitis to 
include as secondary to service-connected duodenal ulcer is 
denied.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues of 
entitlement to service connection for diverticulosis with benign 
polyps and entitlement to an increased rating for service-
connected duodenal ulcer, currently evaluated as noncompensable.

The Veteran requests service connection for diverticulosis with 
benign polyps.  The Board observes that the August 2005 VA 
examination notes that Veteran claims to have had ulcers in his 
stomach and esophagus.  Additionally, it is noted that he had 
surgery done in 1991 at Baptist Medical Center, Oklahoma City, 
Oklahoma, for hiatal hernia repair done.  He further noted that 
he has a history of diarrhea and stomach cramps.  It was noted 
that the Veteran had a colonoscopy in November 2004 at 
Leavenworth, Kansas VAMC and he was told that he had 
diverticulosis and polyps.  A biopsy of the polyp done at that 
time indicated that the Veteran did not have cancer.  The record 
indicates that the Veteran subsequently had another colonoscopy 
and polypectomy done on November 16, 2004 and was diagnosed was 
diverticulosis and external hemorrhoids and polyps.  The biopsy 
of the polyps revealed hyperplastic polyps.  The August 2005 VA 
examiner diagnosed the Veteran with diverticulosis and polyps and 
stated that in his opinion the Veteran's diverticulosis with 
polyps is a separate entity from the duodenal ulcer and it is not 
related to his service connected duodenal ulcer.  However, there 
was no opinion with regard to whether the Veteran's 
diverticulosis with polyps is directly related to active duty 
service.  

The Board notes that the Veteran has a current diagnosis of 
diverticulosis with benign polyps and that there is evidence of 
continuity of symptomatology regarding the Veteran's stomach 
issues from the time of the Veteran's separation to the present.  
The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In consideration of the 
foregoing criteria, the Board finds that the Veteran should be 
afforded an examination that includes a nexus opinion that 
addresses the etiology of the Veteran's currently diagnosed 
diverticulosis with benign polyps, specifically it should be 
determined whether the Veteran's currently diagnosed 
diverticulosis with benign polyps is directly related to his 
active duty service.

The Veteran is service-connected for residuals of a duodenal 
ulcer, currently evaluated as noncompensable.  In a September 
2005 rating decision, the RO relied on an August 2005 
compensation and pension (C&P) examination in assigning the 
Veteran's noncompensable evaluation.  However, at the June 2010 
travel board hearing, the Veteran asserted that his condition has 
increased in severity since the August 2005 examination.  
Therefore, a new VA examination is warranted to determine the 
current severity of the Veteran's duodenal ulcer.  See VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is an 
assertion of an increase in severity since the last examination).
Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the etiology of the Veteran's 
diverticulosis with benign polyps.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  
The examiner should address whether or not 
the Veteran's current diverticulosis with 
benign polyps is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), related to his military service.  
The examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

2.	Schedule the Veteran for a VA examination 
to determine the current degree of 
severity of his duodenal ulcer.  The 
claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The 
rationale for all opinions expressed must 
be provided.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

3.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


